DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks and Response to Arguments
	Applicant’s arguments in the Response filed 24 February 2021 have been fully considered.  Non-elected Claims 30 and 32-37 are noted as having been cancelled, and new Claims 45-49 are presented in the amendment filed therewith.  Claims 45-49 have been confirmed as deriving support from the application as filed, and do not present issues arising under 35 U.S.C. § 112.  Accordingly, the amendment is entered.
Allowable Subject Matter
Claims 8, 10-15, 28, and 38-49 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is deemed to be Falck; however the reference does not teach or suggest a gasket intervening the base and baffle plates as claimed.  Notably the orientation of the applicators in Falck do not appear to accommodate or require a gasket in contrast to embodiments of the present invention (see e.g. instant FIGs. 2, 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736.  The examiner can normally be reached on 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715